Citation Nr: 0024277	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-08 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shrapnel wound to the neck, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to an increased evaluation 
for the residuals of a shrapnel wound to the neck, then 
evaluated as 10 percent disabling.  By that decision, the RO 
also granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran subsequently perfected a timely appeal 
regarding the disability rating assigned.

In October 1998, the RO granted a 50 percent disability 
rating for the veteran's PTSD and a 20 percent disability 
rating for his residuals of shrapnel wound to the neck.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the United States Court 
of Appeals for Veterans Claims (the Court) held that on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the assigned 
disability ratings.

In June 2000, the veteran presented testimony at a personal 
hearing before the undersigned Board member at the RO in 
Oakland, California.  A transcript of the hearing was made 
and has been associated with the veteran's VA claims folder.  
During his June 2000 personal hearing, the veteran submitted 
additional documentary evidence, which was accompanied by 
waiver of RO consideration.  See 38 C.F.R. 20.1304 (1999).  
This additional evidence has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran's shrapnel wound to the neck was a deep 
penetrating wound, which healed well and is presently 
manifested by no more than a moderately disfiguring 4-inch 
surgical scar and subjective complaints of pain and 
discomfort. 

2.  The veteran's PTSD is manifested by no more than 
considerable occupational and social impairment with 
decreased reliability and productivity due to symptoms such 
as disturbances of motivation and mood, difficulty in 
understanding complex commands, and difficulty in 
establishing effective work and social relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 20 
percent for the veteran's service-connected residuals of a 
shrapnel wound to the neck have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5322 (1999).

2.  A separate disability rating of 10 percent is warranted 
for the veteran's 4-inch surgical scar located over the right 
sternocleidal-mastoid muscle.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).

3.  The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for the residuals 
of a shrapnel wound to the neck is well grounded within the 
meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 
11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).

In addition, the Board also finds the veteran's claim of 
entitlement to an increased disability rating for PTSD to be 
well grounded within the meaning of 38 U.S.C.A.  5107(a).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Well-grounded claims having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, including several 
recent VA physical and psychiatric examinations, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claims.  Moreover, the veteran has been afforded the 
opportunity to present testimony at a Travel Board hearing at 
the RO.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In the interest of clarity, the Board will first discuss the 
law and regulations pertinent to increased rating claims.  
The Board will then separately address the issues on appeal.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Shrapnel wound

The veteran is currently service connected for the residuals 
of a shrapnel wound to his neck.  Such wounds often result in 
impairment of muscle, bone and/or nerve.  Through and through 
wounds and other wounds of the deeper structures almost 
invariably destroy parts of muscle groups.  See 38 C.F.R. 
§ 4.47 (1999).  Muscle Group damage is categorized as slight, 
moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56.  Evaluation of residuals 
of gunshot wound injuries includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).  In considering the 
residuals of such injuries, it is essential to trace the 
medical-industrial history of the disabled person from the 
original injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.41 (1999).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include FIVE muscle groups for the torso and neck (Diagnostic 
Codes 5319 through 5323).  See 38 C.F.R. § 4.55(b).  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined only under 
the provisions of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f).  
For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  See 38 C.F.R. § 4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5319 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

Pursuant to Diagnostic Code 5322, Muscle Group XXII refers to 
the muscles of the front of the neck.  The function of this 
muscle group is rotary and forward movements of the head; 
respiration; and deglutition.  The 10 percent rating 
contemplates a moderate disability of Muscle Group XXII.  A 
20 percent rating contemplates a moderately severe disability 
of Muscle Group XXXI.  A 30 percent rating, the highest 
rating assignable under this diagnostic code, contemplates a 
severe disability of Muscle Group XXII.  38 C.F.R. § 4.73, 
Diagnostic Code 5322 (1999); 38 C.F.R. § 4.73, Diagnostic 
Code 5322 (1996).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991); 
see also VAOPGCPREC 3-2000 (2000).  The Board finds that in 
this case, 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 and applicable 
diagnostic codes have not undergone any substantive changes.

PTSD

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas, 1 Vet. App. 
at 311; see also VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (1999) [precedential opinions of VA's General Counsel 
are binding on the Board].

The Board notes that the RO provided the veteran with notice 
of both the old and the revised regulations in the January 
1999 Supplemental Statement of the Case.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993)


Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule read as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (1998).  It should also be noted 
that use of terminology such as "moderate" and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (1999).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. 


Entitlement to an increased rating for the residuals of a 
shrapnel wound to the neck.

Factual Background

Service medical records reflect that on May 14, 1969, the 
veteran was struck in the neck by shrapnel.  His wound was 
explored on that day and a severed superior thyroid artery 
was noted, with a nick in the outer wall of the cricoid 
cartilage.  On May 17th, he was admitted to the 67th 
Evacuation Hospital, where physical examination revealed a 
healing longitudinal incision on the right side of the neck 
with a drain in place.  X-rays showed a metallic fragment on 
the right side of the neck at the level of the 7th cervical 
vertebra.  No nerve involvement was found.  Upon his 
admission, his neck drain was removed and he was observed in 
the hospital for one week.  By May 26th, his wound was found 
to be healed and it was concluded that he could return to 
duty.  

Subsequent service medical records reveal that in October 
1969, the veteran requested a cosmetic correction of his neck 
wound.  He reported that his scar was painful as well as 
unsightly.  The examiner recommended to the veteran that he 
pursue this correction at his local VA Hospital following 
discharge.  

In a report of physical examination conducted at discharge, 
an examiner noted the presence of a 6 to 7 inch hypertrophic, 
linear scar on the veteran's right neck from surgery for a 
shrapnel wound.

In September 1972, the veteran was provided with a VA 
physical examination.  The veteran reported that his neck was 
giving him problems and would often get stiff, and that his 
voice was now "crackly" instead of smooth like it was 
before his injury.  He also reported that he experienced sore 
throats and that he would get muscle spasms when talking in 
the morning.  Upon examination, the veteran's throat and 
musculoskeletal systems were found to be normal.  The VA 
examiner found that the veteran possessed full range of 
motion in his cervical spine and that there were no 
complaints on complete rotation or flexion to full range of 
motion.  The VA examiner also found that he was able to flex 
his chin on his chest and to hyperextend fully without 
difficulty.  The VA examiner indicated that there was no 
evidence of faltering in his voice or crackling of his voice 
at present.  A diagnosis of a shrapnel wound to the right 
anterior neck allegedly involving the carotid sheath and 
carotid artery was noted, with minimum residuals thereof.

In an October 1972 rating decision, the RO granted 
entitlement to service connection for a shrapnel wound to the 
neck and assigned a 10 percent disability rating.

There are no pertinent medical records for approximately the 
next twenty-two years.  In November 1994, the veteran filed a 
claim of entitlement to an increased disability rating for 
his service-connected neck injury. 

In December 1994, the veteran was provided with a VA physical 
examination.  The veteran reported that he ached in the area 
of his neck scar, and that this aching radiated over the top 
of his shoulder and into his jaw area.  He also reported that 
he often experienced spasms in the muscle in which his scar 
was located.  He further reported that if he spoke a great 
deal his voice would still get hoarse.  Examination revealed 
the presence of a 4-inch surgical scar curving fairly along 
the outline of the sternocleidomastoid muscle on the right.  
The VA examiner found it to be somewhat thick, but well 
healed, and that he could not feel any palpable masses or any 
point tenderness.  The examiner noted that the veteran 
possessed full range of motion in his neck.  The examiner 
concluded that this scar might be causing local irritation 
and spasm, and radiating pain.  The veteran was referred for 
an Ear, Nose, and Throat (ENT) examination to evaluate his 
reported hoarseness.

During a VA ENT examination conducted in January 1995, the 
veteran again reported that he experienced spasms in the 
muscles in and about the right neck region, and that he had a 
history of hoarseness in his voice that would come and go on 
a very intermittent basis.  Fiberoptic examination of the 
vocal cord region showed normal vocal cord motion bilaterally 
with absolutely no decrement in vocal cord function from 
normal.  The VA examiner indicated that there was no evidence 
of any vocal cord lesion whatsoever.  The examiner noted that 
the veteran's neck was remarkable for a right-angled incision 
scar, which went roughly along the anterior border of the 
sternocleidomastoid muscle.  No muscle spasms or masses could 
be palpated.  The examiner concluded that examination of the 
veteran was essentially quite normal and without any evidence 
of disease.  The examiner further concluded, however, that 
while no palpable masses or muscle spasms could be found, the 
discomfort the veteran experienced in his right neck could 
still be consistent with his old injury.

In January 1997, the veteran was examined at the VA 
occupational therapy reassessment clinic.  He reported that 
after engaging in activities such as hammering, his forearms 
would become hard and swollen.  He also reported developing 
numbness and a purplish color in his hands.  The veteran 
stated that these symptoms had been occurring for around 15 
years.  He reported that he worked as a truck driver for the 
U.S. Postal Service and that his work required only minimal 
lifting.  He further reported, however, that he attended to 
regular home and car maintenance, which required the use of 
his hands.  The VA examiner noted a diagnosis of carpal 
tunnel syndrome with another underlying condition, possibly a 
local vascular condition.  

A June 1997 VA radiologist's report indicates that magnetic 
resonance image (MRI) of the cervical spine showed the 
presence of a metallic artifact from the veteran's shrapnel 
wound.  The radiologist noted that there was apparent 
malalignment of the sagittal sequences of C5-6, which was 
likely on the basis of metallic susceptibility due to the 
shrapnel.  No gross cord compromise was identified and the 
visualized structures in the posterior fossa and foramen 
Magnum were found to be normal.  The radiologist concluded 
that there could only be markedly limited evaluation of the 
cervical spine due to the metallic artifact distorting the 
images, but no significant central canal stenosis or neural 
foraminal compromise was identified.

During an August 1997 VA neurological examination, the 
veteran reported that he experienced a constant dull ache in 
the back of his neck and right clavicle, which radiated down 
his back with intermittent twitching in his right forearm and 
some tingling in his right index and middle fingers.  He also 
stated that there was some occasional pain on touching his 
right fingertip and that his left middle finger was apt to 
cramping flexion with some constant pain.  Upon examination, 
the VA examiner noted that the veteran's head and neck moved 
freely, and that there was no facial dysesthesia.  The 
muscles of the veteran's jaw, face, palate, and tongue moved 
symmetrically and his speech was noted to be well 
articulated.  The examiner concluded that the veteran's upper 
limbs were of good strength proximally and distally, and that 
there was no sensory impairment.  Nerve conduction studies 
revealed bilateral median neuropathies at the wrist, which 
were found to be compatible with carpal tunnel syndrome of 
moderate severity.  The examiner concluded that there was no 
evidence of any neurological abnormality except for bilateral 
median neuropathy as found on the veteran's nerve conduction 
studies. 

In December 1997, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that his neck scar 
felt very tender and that he experienced muscle spasms 
whenever he would do anything strenuous.  He also testified 
that he experienced numbness and tingling in his upper 
extremities.  He indicated that he experienced pain in his 
neck that would radiate down into his arms and into his back 
area.  He asserted that his upper extremity symptoms were the 
result of his service-connected shrapnel wound injury to the 
neck.

During another VA physical examination conducted in March 
1998, the VA examiner noted the presence of an oblique scar 
on the right side of the veteran's neck, which appeared well 
healed.  The examiner further noted that the veteran did not 
claim much tenderness during the examination, and appeared to 
have full range of motion in his neck, although he did 
complain of pain when he stretched the scar while moving his 
neck to the opposite side.  The examiner noted an impression 
of a history of shrapnel fragments to the neck, a tender 
scar, and retained fragments verified by MRI and x-rays.  The 
examiner also noted an impression of chronic hoarseness, 
although previous examination did not reveal any damage to 
the voice box, and radiculopathy-like symptoms down the right 
arm.

In a Supplemental Statement of the Case issued in October 
1998, the RO granted a 20 percent evaluation for the 
veteran's residuals of a shrapnel wound to the neck, 
effective November 1994.

In May 1999, the veteran underwent another VA neurological 
examination.  The VA examiner noted a history of carpal 
tunnel syndrome, confirmed by testing, and a history of 
chronic neck pain.  Range of motion in the neck was noted to 
be to 50 degrees extension, 55 degrees flexion, 45 degrees 
right and left lateral rotation, and 30 degrees right and 
left lateral bending.  The veteran reportedly complained of 
pain on the end ranges of motion of his neck.  The VA 
examiner noted that there was normal range of motion in the 
scapulae and upper extremities, and that there was no 
evidence of sensory loss, except for some decrease in 
sensation over the tips of the fingers.  The VA examiner 
noted a diagnosis of a history of chronic neck pain, with no 
clinical evidence of cervical radiculopathy.

In September 1999, the veteran was evaluated by the same VA 
neurologist who had examined him in May 1999.  The VA 
examiner noted the presence of a 4-inch long surgical scar on 
the right side of the neck over the right sternocleidal-
mastoid muscle and a faint small scar from the shrapnel 
injury in front of it.  These scars were found to be freely 
mobile with no tenderness to pressure or sensitivity to 
touch.  No unusual knots or scars were palpated within the 
right sternocleidal-mastoid muscle, and sensation over the 
areas close to the scar was found to be normal.  The VA 
examiner noted that the bulk of the right sternocleidal-
mastoid muscle appeared equal to the opposite side, and that 
tested muscle strength was normal.  Tested muscle strength of 
the head rotation muscles and flexors of the head and neck 
were also normal.  Range of motion in the neck was found to 
be unchanged from the veteran's May 1999 examination. 

The VA examiner concluded that, in addition to radiating neck 
pain and headaches, the veteran's other symptoms pertained to 
paresthesia of the hands that had been diagnosed as bilateral 
carpal tunnel syndrome and pain in his fingers that appeared 
to be due to degenerative joint disease in the PIP joints of 
the fingers.  The VA examiner determined the veteran's carpal 
tunnel syndrome and degenerative joint disease were unrelated 
to his neck injury.  The VA examiner further concluded that 
the veteran's chronic neck pain and headaches appeared to be 
due to degenerative joint disease of the cervical spine, 
which the VA examiner determined to be age-related and not 
the result of the veteran's old shrapnel wound.  The VA 
examiner also concluded that the veteran's scars were not 
tender to pressure or sensitive to touch, and that there 
appeared to be no limitation of motion due to the scar 
tissue.  The limitation of motion noted in the cervical spine 
was attributed to the veteran's degenerative joint disease 
and not to his shrapnel wound injury.

During his June 2000 hearing before the undersigned, the 
veteran testified that he had difficulty rotating his neck 
and that he experienced muscle spasms in the area of his neck 
scar.  He also testified that he experienced pain radiating 
from his neck into his arms and hands, which he believed to 
be related to his service-connected neck injury.  The veteran 
asserted that his VA examiners had generally focused upon the 
area of his neck scar and had not really explored his 
complaints of numbness in his upper extremities.  The veteran 
further testified that the scar on his neck was often tender 
to touch and that it would often be irritated if he wore too 
high a collar.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected residuals of a shrapnel wound to the neck.  
He essentially contends that his neck symptoms are more 
severe than is contemplated by his 20 percent disability 
rating.  He further contends that he should also be rated for 
various symptoms he experiences in his upper extremities, 
which he believes to be the result of his service-connected 
shrapnel wound injury.

Schedular rating

The veteran's shrapnel wound injury is currently assigned a 
20 percent disability rating under Diagnostic Code 5322, 
which contemplates a "moderately severe" injury to Muscle 
Group XXII.  In order to warrant a 30 percent disability 
rating, the highest rating available under Diagnostic 5322, 
the veteran's service-connected disability would have to be 
manifested by a "severe" injury to Muscle Group XXII.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the veteran's service-connected 
residuals of a shrapnel wound injury to the neck.  In 
essence, the Board believes that the weight of competent and 
probative evidence is against finding that the veteran's 
service-connected shrapnel wound to the neck is manifested by 
a "severe" injury to Muscle Group XXII.  In particular, the 
Board notes that the veteran's service medical records do not 
indicate that his shrapnel wound injury to the neck included 
a shattering bone fracture, an open comminuted fracture, or 
any type of bone injury.  There is also no indication in his 
service medical records of extensive debridement, sloughing 
of soft parts, or intermuscular binding and scarring.  

Furthermore, the Board notes that the veteran's post service 
medical records do not include objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track.  Palpation during 
physical examination has failed to show loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area, 
and examination has also failed to show that the veteran's 
neck muscles swell and harden abnormally in contraction.  
Tests of strength and endurance similarly failed to indicate 
severe impairment of function.  

In this regard, the Board found the most probative evidence 
to be the report of the veteran's September 1999 VA 
examination, in which the examiner noted that no unusual 
knots or scars were palpated over the right sternocleidal-
mastoid muscle, and that sensation over the areas close to 
the scar was found to be normal.  The September 1999 VA 
examiner also found that the bulk of the right stern-
cleidomastoid muscle appeared equal to the opposite side, and 
that tested muscle strength in that muscle was normal.  
Tested muscle strength was also normal in the head rotation 
muscles and in the flexors of the head and neck.  The Board 
believes these findings to be consistent with the earlier 
medical evidence of record, which similarly failed to reveal 
evidence of severe muscle damage.

The Board also finds that there is no evidence of multiple 
scattered foreign bodies indicating intermuscular trauma; 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; visible or measurable atrophy; or 
adaptive contraction of an opposing group of muscles.  
Although the veteran's June 1997 MRI revealed the presence of 
a metallic artifact in the veteran's neck, no significant 
central canal stenosis or neural foraminal compromise was 
identified.  This was consistent with x-rays taken shortly 
after the veteran's in-service injury in May 1969, which 
revealed the presence of a metallic fragment in the neck but 
no nerve involvement.

As noted above, the veteran contends that his neck symptoms 
are more severe than is contemplated by his 20 percent 
disability rating.  Specifically, he reports that he 
experiences muscle spasms in his neck and hoarseness in his 
throat.  He also asserts that he should be rated separately 
for various upper extremity symptoms, which he believes to be 
related to his service-connected shrapnel wound injury.

The Board has considered the veteran's assertions that he 
experiences recurring hoarseness in his throat and muscle 
spasms in his neck.  However, the Board notes that the 
veteran's January 1995 ENT examination revealed normal vocal 
cord function with no evidence of any decrement to vocal cord 
function.  The VA ENT specialist concluded that examination 
of the veteran's throat was essentially normal and without 
any evidence of disease.  Other evidence of record also fails 
to reveal any evidence of vocal cord damage.  Furthermore, 
physical examination has also consistently failed to produce 
any objective clinical findings of muscle spasms in his neck.  
The Board believes that without some objective evidence of 
muscle spasms in the neck or of vocal cord damage or other 
decrement to vocal cord function, the preponderance of the 
evidence of is against finding that these symptoms constitute 
manifestations of a "severe" injury to Muscle Group XXII.

With respect to the veteran's upper extremity symptoms, which 
have been diagnosed as carpal tunnel syndrome, and the 
symptoms reported in his hands, which have been diagnosed as 
degenerative joint disease in his PIP joints, the Board 
believes that the most probative evidence in this regard is 
the report of the veteran's September 1999 VA examination.  
The neurologist who conducted this examination was the only 
examiner of record to specifically discuss the etiology of 
the veteran's carpal tunnel syndrome and degenerative joint 
disease.  After conducting a thorough physical examination, 
the neurologist concluded that the veteran's carpal tunnel 
syndrome and degenerative joint disease in his PIP joints 
were not related to his service-connected shrapnel wound 
injury.  In light of this opinion, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's upper extremity symptoms are related to his 
service-connected shrapnel wound. 

During his June 2000 personal hearing, the veteran asserted 
that VA physicians who had examined him did not address his 
complaints of numbness and other symptoms in his upper 
extremities, but rather erroneously focused upon the area 
around his neck scar.  However, having reviewed the medical 
evidence of record, the Board is of the opinion that such was 
not the case.  In particular, the Board notes the veteran's 
September 1999 VA examination, in which, as noted above, the 
VA neurologist specifically found that the symptoms of 
paresthesia the veteran experienced in his upper extremities 
and hands was attributable to carpal tunnel syndrome and 
degenerative joint disease in his PIP joints.  

Although the veteran may believe that the symptoms he 
experiences in his upper extremities and hands are 
attributable to his service-connected shrapnel wound injury, 
as lay person without medical training he is not considered 
competent to offer opinions regarding matters such as medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). However, the Court has also held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

In this instance, the veteran's 20 percent disability rating 
under Diagnostic Code 5322 is not predicated upon limitation 
of motion in his neck.  As discussed in the factual 
background, the only VA examinations to reveal any limitation 
of motion in the veteran's neck were the May 1999 and 
September 1999 VA neurological examinations.  However, the 
neurologist who conducted these examinations specifically 
attributed the limitation of motion in the veteran's cervical 
spine to degenerative joint disease, which he found to be 
age-related, and not due to the veteran's service-connected 
shrapnel wound injury.  Therefore, because the medical 
evidence of record demonstrates that the limitation of motion 
in the veteran's neck is unrelated to his service-connected 
shrapnel wound, the Board finds that the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson, 9 Vet. App. at 11.

Esteban considerations

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Under Diagnostic Code 7800, a noncompensable evaluation is 
assigned for slight scars of the head, face, or neck; a 10 
percent rating is warranted for moderate and disfiguring 
scars of the head, face, or neck; and a 30 percent evaluation 
is warranted for severe scars of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent evaluation is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Because the record in this case demonstrates that the veteran 
has a 4-inch long surgical scar located over the right 
sternocleidal-mastoid muscle, the Board believes that a 
separate 10 percent disability rating is warranted under 
Diagnostic Code 7800.  See Esteban, 6 Vet. App. at 261.  In 
essence, the Board believes that based upon its size and 
location, the disfigurement resulting from the veteran's 4-
inch surgical scar of the neck is appropriately characterized 
as "moderate" under Diagnostic Code 7800.  The Board 
further finds, however, that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's 4-inch surgical scar.  There is no indication that 
the veteran's surgical scar has ever been found to produce 
marked or unsightly deformity or that it has ever been 
characterized as repugnant, and the veteran does not so 
contend.  

The Board recognizes that during his September 1999 VA 
neurological examination, the veteran was also found to have 
another, separate entry wound scar on his neck in front of 
his surgical scar.  However, because that scar was 
specifically described as "faint" by the VA examiner, the 
Board believes that the assignment of a separate, compensable 
disability rating for that small, faint scar is not warranted 
because it does not constitute a separately ratable 
disability.  

The Board has also considered whether a separate disability 
rating is warranted  for the veteran's scarring under 
Diagnostic Code 7804 (1999).  However, although the veteran 
has described his scarring as tender and painful, the Board 
finds the most probative evidence in this regard to be the 
report of the veteran's September 1999 VA neurological 
examination.  Upon examination, the VA neurologist determined 
the veteran's scars were not tender to pressure or sensitive 
to touch, and that there was no limitation of motion 
attributable to the scar tissue.  While the Board recognizes 
that the March 1998 VA examiner did note an impression of a 
"tender scar", the Board finds this notation to be less 
probative than the conclusions of the September 1999 VA 
neurologist.  In particular, the Board notes that the March 
1998 VA examiner appears to have based this impression 
primarily upon a history reported by the veteran, rather than 
upon his physical examination, as the examiner specifically 
noted that the veteran did not report much tenderness during 
the examination.  Similarly, the December 1994 VA examiner 
noted that while the veteran's scarring could be causing 
local irritation, physical examination of the scar revealed 
it to be well healed and without any point tenderness.  The 
Board believes that without some objective clinical evidence 
of pain or tenderness in the veteran's neck scar, the 
preponderance of the evidence of is against finding that a 
separate disability rating is warranted under Diagnostic Code 
7804.  Moreover, to rate the same scar under both Diagnostic 
Code 7800 and 7804 would, in the opinion of the Board 
constitute prohibited pyramiding under 38 C.F.R. § 4.14, 
since the same disability, the scar, would be rated twice.

In summary, the Board believes that the competent and 
probative evidence supports the assignment of a separate 10 
percent disability rating under Diagnostic Code 7800 for the 
veteran's moderately disfiguring 4-inch surgical scar of the 
neck.  The Board further finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
other residuals of the veteran's shrapnel wound to the neck 
under Diagnostic Code 5322.  

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the September 1999 
Supplemental Statement of the Case that referral for an 
extraschedular evaluation was not warranted for the veteran's 
service-connected neck injury.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the evidence of record in this case does 
not show that the veteran's service-connected residuals of a 
shrapnel wound to the neck present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's shrapnel wound to the neck markedly interferes with 
employment or that he has required frequent periods of 
hospitalization for this disability.  The record reflects 
that the veteran has worked as a truck driver for the U.S. 
Postal Service for over 21 years.  He has never asserted that 
his service-connected neck injury interferes with his 
employment, and the medical evidence of record does not 
demonstrate that such was the case.  During his January 1997 
occupation assessment, he specifically reported that his 
employment with the U.S. Postal Service was mainly limited to 
driving and required only minimal lifting.  Although he has 
stated that his service-connected psychiatric disability 
often causes him problems at work, he has never asserted that 
his service-connected neck disability causes problems.  
Therefore, because the evidence of record does not 
demonstrate that the veteran's service-connected shrapnel 
wound markedly interferes with his employment, and because 
there is no indication that the veteran has been hospitalized 
at any time since service due to his service-connected 
shrapnel wound, the Board finds that the preponderance of the 
evidence is against referral for an extraschedular rating 
under 38 C.F.R. 3.321(b)(1).

In summary, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to an increased rating for PTSD.

Factual Background

In August 1994, the veteran presented himself at a VA mental 
hygeine clinic requesting counseling.  He reported that he 
was experiencing poor sleep, poor concentration, depressed 
mood, and tearfulness.  He also indicated that he was also 
struggling with rageful feelings and had just broken up with 
his wife.  A clinical nurse specialist, K.C., noted a 
diagnosis of adjustment reaction secondary to his break-up 
with his wife.  K.C. further noted that the veteran had 
depressive symptoms, but that these were associated with his 
adjustment disorder and not major depression.

In November 1994, the veteran submitted a claim of 
entitlement to service connection for PTSD.  During a VA 
psychiatric examination conducted in January 1995, he 
reported that he had experienced anger problems and 
nightmares ever since his return from Vietnam.  He stated 
that he had worked as a truck driver for the post office 
since 1979 and that he usually missed about one week of work 
per year due to anxiety or temperamental reasons.  The 
veteran indicated that people at his job often tell him that 
he is cynical and at times argumentative.  He further 
indicated that he felt withdrawn and had a difficult time 
enjoying life.  He stated that he has an extremely quick 
temper and is easily irritated.  He reported that he often 
felt "bugged" by the attitude, language, and mannerisms of 
Oriental people.  Following examination, the VA psychiatrist 
concluded that the veteran's PTSD symptomatology included 
nightmares, intrusive thoughts, avoidance, anhedonia, and 
hypervigilant symptoms.  A GAF score of 60 was noted.

VA outpatient treatment records reveal that by July 1995, the 
veteran was receiving regular treatment for his PTSD.  In a 
July 1995 psychiatric care assessment, a VA psychiatrist 
noted that the veteran had initially presented in July 1994 
with complaints of depressive symptoms related to a 
separation from his wife.  He had been seen in therapy since 
that date and had been given a diagnosis of PTSD.  The 
psychiatrist indicated that the veteran was troubled by 
irritability and anger outbursts, as well as nightmares, 
insomnia, and intrusive memories of Vietnam.  The 
psychiatrist noted that the veteran did not presently use 
substances and had no previous psychiatric history.  A GAF 
score of 64 was assigned.  Subsequent VA records reflect that 
the veteran continued to receive regular treatment throughout 
1995 and 1996.  In a February 1997 clinical note, it was 
noted that the veteran was in the process of finalizing a 
divorce.

In an October 1996 letter, K.C. reported that she had served 
as the veteran's individual psychotherapist for over two 
years.  She noted that the veteran's symptoms included 
irritability and explosiveness, to such a degree that he 
avoided going out of the house unless necessary for work or 
family matters.  She determined that although he avoids 
potential confrontations by doing so, he has also developed 
an isolative lifestyle that was not healthy for him.  She 
indicated that the veteran's other symptoms included 
hypervigilance, sleep disturbances, nightmares, and problems 
with memory and concentration.

In August 1997, the veteran was provided with another VA 
psychiatric examination.  He reported that he slept poorly 
and usually only for about three hours per night.  He stated 
that he experienced nightmares about combat three or four 
nights per week, and experienced intrusive thoughts that were 
triggered by things such as smells.  The veteran indicated 
that seeing Asian people on the street caused him a great 
deal of irritability and often led to angry confrontations 
with people.  He stated that he had been married 22 years and 
had two children, and that his wife and him separate quite 
often due to his anger and irritability.  The VA psychiatrist 
noted that the only friend the veteran reported having was a 
nephew.  Upon examination, the psychiatrist found that the 
veteran's mood was anxious, cautious, and uncertain, but that 
there was no evidence of psychotic thinking.  The 
psychiatrist also found no evidence of any suicidal or 
homicidal ideation.  The psychiatrist concluded that a GAF 
score of 60 was warranted.

VA outpatient treatment records reflect that the veteran 
continued to receive counseling for PTSD throughout 1997 and 
1998.  During this period, the veteran continued to 
experience symptoms such as depression, malaise, tearfulness, 
irritability, and problems with concentration and memory. 

During a VA psychiatric examination conducted in April 1998, 
the veteran reported that he was now separated from his wife, 
and that one if his daughters was living with him while the 
other was attending college.  The VA psychiatrist noted that 
the veteran was fully cooperative during his interview, but 
became agitated and anxious as it progressed.  He reported 
experiencing nightmares and intrusive thoughts of Vietnam 
everyday.  He denied flashbacks but stated that he became 
upset around Chinese people.  The veteran reported that he 
isolated himself and had no hobbies or interests.  He denied 
having any hallucinations and no evidence of a thought 
disorder was found.  The psychiatrist found that his mood was 
dysphoric, with prominent anxiety, depression, and agitation.  
The veteran denied any suicidal ideation, but reported some 
homicidal ideation without intent or plan.  The VA 
psychiatrist noted that the veteran appeared barely in 
control and almost in tears at times, and that he had 
difficulty with some cognitive testing.  The veteran 
reportedly became increasingly agitated while doing serial 
sevens.  The psychiatrist concluded that a GAF score of 52 
was appropriate, based upon the veteran's few friends and 
conflicts with coworkers, as well as prominent psychic 
numbing.

In a Supplemental Statement of the Case issued in October 
1998, the RO granted a 50 percent disability rating and 
assigned an effective date of November 16, 1994, the date the 
RO received the veteran's claim for service connection.

In May 1999, the veteran underwent another VA psychiatric 
examination.  He stated that he had been married for 22 years 
and had an "on again, off again" type of relationship with 
his wife.  He stated that both of his daughters were now in 
college.  The veteran indicated that he was still employed as 
a truck driver for the post office as he had been for many 
years.  The psychiatrist noted that the veteran was 
chronically hypervigilant and exhibited exaggerated startled 
responses.  Concentration difficulties were also noted, and 
the veteran described himself as detached from other people 
and isolated.  He indicated that his chronic irritability had 
recently resulted in his getting into a fight.  

The psychiatrist noted that the veteran also exhibited signs 
and symptoms of major depression, including depressed mood, 
diminished interest in pleasurable activities, appetite 
problems, sleep problems, chronic agitation, fatigue, and 
feelings of hopelessness.  The psychiatrist further noted 
that the veteran had smoked marijuana for many years to numb 
his anxiety, but had been abstinent from such use for the 
last several years due to regular urine tests associated with 
his job.  The psychiatrist found that the veteran's thought 
processes were goal directed and that there was no evidence 
of a psychosis.  No suicidal or homicidal ideation was found.  
The psychiatrist determined that the veteran had difficulty 
with tasks of attention and with mental arithmetic due to 
attention problems.  His judgment and insight were found to 
be satisfactory.  The psychiatrist concluded that the veteran 
met the diagnostic criteria for PTSD and for major 
depression, the symptoms of which were secondary to his PTSD.  
The psychiatrist further concluded that he experienced 
substantial impairment in his social and occupational 
functioning, and that a GAF score of 56 was appropriate.  
Although the veteran was able to maintain employment, the 
psychiatrist found that this was only by virtue of his having 
obtained a job where he did not have to be around people.

During his June 2000 hearing before the undersigned, the 
veteran testified that he worked at night to avoid dealing 
with people and that he only had to have limited contact with 
his coworkers.  He further testified, however, that he did 
regularly have verbal confrontations with both his fellow 
employees and supervisors.  The veteran indicated that his 
anger problems have impacted strongly on his marriage, as he 
and his wife have separated on numerous occasions because she 
was afraid of him.  He described himself as very rigid at 
home and overprotective of his daughters.  The veteran also 
testified that he experiences compulsive behavior and has to 
check everything in his house several times.  He stated that 
he has a problem with Asian people and has had several 
confrontations with them.  

During his hearing, the veteran submitted an additional 
letter from K.C., which was dated in June 2000.  In this 
letter, K.C. noted that although the veteran had managed to 
keep a stable job with the post office, his employment had 
been filled with problems with supervisors and coworkers.  In 
addition to symptoms previously reported, K.C. indicated that 
the veteran had recently began to discuss new symptoms that 
he had been reluctant to talk about before.  K.C. reported 
that the veteran experienced agoraphobia, which prevented him 
from wanting to go outside unless someone was with him.  He 
also experienced ritualistic behavior, such as checking 
electrical appliances and needing to check the garage door 
several times before driving away, sometimes even doing so 
far as to drive around the block to check it one last time.

Analysis

In accordance with the Court's ruling in Karnas, the Board 
has considered the veteran's claim under both the current and 
the former schedular criteria in order to determine which 
version is most favorable to him.  See Karnas, 1 Vet. App. at 
311. See VAOPGCPREC 3-2000. 

Former criteria

Under the former rating criteria, the Board finds that the 
preponderance of the evidence is against a 70 percent 
disability rating for the veteran's PTSD.  While the veteran 
has demonstrated considerable impairment, the Board does not 
believe that the evidence of record has shown that his PTSD 
is of such severity as to warrant a 70 percent disability 
rating.  In particular, the Board notes that that the May 
1999 VA psychiatrist assigned a GAF score of 56, which is 
indicative of only moderate symptoms or moderate impairment 
in social and occupational functioning.  The Board believes 
that this score is consistent with the GAF scores assigned 
during the veteran's previous VA psychiatric examinations, 
including a GAF score of 60 assigned in November 1994, a GAF 
score of 60 assigned in August 1997, and a GAF score of 52 in 
April 1998.  In fact, the Board notes that the veteran has 
been consistently assigned GAF scores ranging from 52 to 64, 
all of which are indicative of no more than a moderate level 
of impairment.  

The Board places great weight of probative value on the 
veteran's GAF scores, which are indicative of a moderate 
level of impairment  The Board believes these scores to be 
consistent with the other medical evidence of record, which 
shows that that while the veteran does experience substantial 
symptomatology as a result of his PTSD, severe pathology was 
not demonstrated.  In particular, the Board notes that while 
the record demonstrates that the veteran has experienced 
difficulties in dealing with coworkers and supervisors due to 
anger control problems, the record also shows that he has 
been able to maintain full-time employment at the same job 
for approximately 21 years.  There is no indication that he 
has ever demonstrated suicidal ideation.  In addition, 
although his anger problems have led to several separations 
from his wife, the record reflects that the veteran has 
apparently been able to maintain generally good relationships 
with both of his daughters.  Furthermore, despite K.C.'s 
recent finding that the veteran experiences agoraphobia, the 
record demonstrates that the veteran does routinely leave the 
house to go to work and that he regularly attends the VA 
mental hygeine clinic for treatment.

The veteran has contended, in essence, that his 
symptomatology is more severe than is recognized by VA.  
However, the Board places greater weight on the medical and 
other evidence in this case, which includes the medical 
reports discussed above and the veteran's employment history.

The Board is of course cognizant of, and does not dispute, 
certain evidence of record which indicates that the veteran's 
PSTD is manifested by symptoms such as a desire for isolation 
and some cognitive difficulties.  However, for the reasons 
discussed above, the Board finds that the preponderance of 
the evidence supports finding that the veteran's overall 
symptomatology more closely approximates a considerable level 
of impairment, which warrants a 50 percent disability 
evaluation under the old criteria.  The Board also believes 
that the preponderance of the evidence is against finding 
that his psychiatric disability is manifested by severe 
impairment such as to warrant a 70 percent disability rating 
under the old criteria.

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 100 percent under the old 
criteria, as there is no evidence demonstrating that he 
suffers from either totally incapacitating psychoneurotic 
symptoms, or that all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  It is clear from the evidence that the 
veteran has a strong desire for isolation.  This was 
particularly stressed in K.C.'s June 2000 letter in which she 
found that the veteran experiences agoraphobia as a result of 
his PTSD.  However, as discussed above, the record also shows 
that the veteran does routinely leave the house to go to work 
and that he regularly attends the VA mental hygeine clinic 
for treatment.  Such was acknowledged by K.C. in her June 
2000 letter.  Additionally, as noted above, the veteran does 
appear to have been able to maintain his relationships with 
his two daughters, even during periods of separation from his 
wife.  He therefore cannot be said to be virtually isolated.  
Thus, the Board finds that the evidence of record simply 
fails to reflect anything approaching total incapacitation 
due to his psychiatric disability.

Furthermore, while the veteran has reported on several 
occasions that he has experienced conflicts with supervisors 
and coworkers, the Board notes that despite these conflicts, 
the record reflects that the veteran has been able to 
maintain consistent full-time employment at the same job for 
over 21 years.  Thus, the Board believes that the 
preponderance of the evidence is against finding that the 
veteran is unable to obtain or retain employment due to his 
service-connected PTSD.

In short, the Board believes that the competent and probative 
evidence of record supports the conclusion that the veteran 
is considerably impaired as a result of his service-connected 
PTSD.  This is consistent with his GAF scores ranging from 52 
and 64, which are all indicative of no more than a moderate 
level of impairment.  

As discussed in detail above, the Board is unable to identify 
any clinical evidence which would provide a basis for the 
assignment of a rating in excess of 50 percent under the 
former criteria at any time from November 16, 1994 forward.  
See Fenderson, 12 Vet. App. at 125-126.  Thus, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of a 50 percent under the old 
criteria.

Revised criteria

With respect to the new criteria, the Board finds that the 
preponderance of the evidence is against a 70 percent 
disability rating.  Although the Board recognizes that there 
is medical evidence of record indicating that the veteran 
suffers from disturbances of motivation and mood, difficulty 
in understanding complex commands, and difficulty in 
establishing effective work and social relationships, these 
symptoms are appropriately compensated by a 50 percent 
disability rating under the new criteria.  There is no 
indication, however, that the veteran's psychiatric disorder 
has ever been manifested by suicidal ideation, spatial 
disorientation, near-continuous depression affecting the 
ability to function independently, or speech that is 
intermittently illogical or obscure, so as to warrant a 70 
percent disability rating under Diagnostic Code 9440.

There is also no indication that the veteran practices 
obsessional rituals which interfere with routine activities.  
Although the Board recognizes that the veteran has reported 
engaging in compulsive behavior, such as checking household 
appliances repeatedly or driving around the block to check 
his garage door again, there is no evidence indicating that 
this behavior is so severe as to interfere with the 
performance of routine daily activities.

Similarly, there is also no indication that the veteran 
experiences impaired impulse control such as unprovoked 
irritability with periods of violence.  While there is ample 
evidence indicating that the veteran experiences difficulties 
with anger control and irritability, this evidence does not 
show a history of violent periods resulting from those 
problems.  In particular, the Board notes that the veteran's 
May 1999 VA psychiatric examination was the only instance in 
which the veteran reported that his irritability had led to a 
fight with another person.  In addition, during his June 2000 
personal hearing, the veteran described his confrontations 
with his coworkers and supervisors as being limited to verbal 
altercations, rather than physical.

Therefore, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
a rating of 70 percent under the new criteria.

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 100 percent under the new 
criteria, as there is no evidence that the veteran suffers 
from gross impairment in thought processes, persistent 
hallucinations, or grossly inappropriate behavior.  There is 
also no indication that he has consistently posed a danger to 
himself or to others.  Although the veteran reported some 
homicidal ideation during his April 1998 VA examination, he 
stated that this was without any intent or plan.  Similarly, 
although the veteran has reported some memory loss, there is 
no indication that his loss was ever of such severity so as 
to result in the loss of names of close relatives, his own 
occupation or his own name.  The psychiatric examinations of 
record are also consistently negative for any indication that 
the veteran cannot perform the activities of daily living or 
maintain his own personal hygiene.

In summary, the Board finds that the weight of competent and 
probative evidence of record demonstrates that the veteran's 
PTSD is manifested by occupational and social impairment with 
decreased reliability and productivity due to symptoms such 
as disturbances of motivation and mood, difficulty in 
understanding complex commands, and difficulty in 
establishing effective work and social relationships.  

As discussed in detail above, the Board is unable to identify 
any clinical evidence which would provide a basis for the 
assignment of a rating in excess of 50 percent under the 
revised criteria at any time from November 16, 1994 forward.  
See Fenderson, 12 Vet. App.at 125-126.  Thus, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 50 percent under the new criteria for PTSD.

Extraschedular rating

The Board notes that the RO concluded in the September 1999 
Supplemental Statement of the Case that referral for an 
extraschedular evaluation was not warranted for the veteran's 
service-connected PTSD.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at; Floyd, 9 Vet. App. at 95.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher,  Vet. App. at 60.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence of record in this case does 
not show that the veteran's service-connected psychiatric 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
Fanning, 4 Vet. App. at 229.

The record in this case does not demonstrate that the 
veteran's service-connected PTSD markedly interferes with 
employment or that he has required frequent periods of 
hospitalization for this disability.  As discussed above, 
although he has reported a history of verbal confrontations 
with coworkers and supervisors, the evidence shows that he 
has been able to maintain consistent employment as a truck 
driver for the U.S. Postal Service for the last 22 years.  In 
addition, he specifically stated during his January 1995 VA 
examination that he had never missed more than one week of 
work due to his symptoms.  Similarly, during his June 2000 
hearing, he indicated that although he has received 
disciplinary letters and warnings, he had never been 
suspended from work and was generally able to avoid 
interacting with people due to his late hours.  

The Board acknowledges that the veteran's anger and 
irritability likely interfere to some degree with his 
employment due to the conflicts these symptoms cause with his 
coworkers.  The veteran's 50 percent disability rating is 
itself a recognition that there is some impairment in 
industrial capabilities due to the service-connected 
disability.  Van Hoose, 4 Vet. App. at 363.  However, in 
light of the veteran's demonstrated ability to retain 
consistent employment for 22 years, the Board does not 
believe that his PTSD is of such severity as to markedly 
interfere with his ability to maintain employment.  For this 
reason, and because there is no indication that the veteran 
has ever been hospitalized due to his service-connected PTSD, 
the Board concludes that the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer, 2 Vet. App. at 293; see also Van Hoose, 
4 Vet. App. at 363.  Accordingly, the Board determines that 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.










	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a shrapnel wound to the neck is denied.

A separate disability rating of 10 percent is granted for the 
veteran's 4-inch surgical scar located over the right 
sternocleidal-mastoid muscle, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

